EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Klinger on 12 August 2022.

The instant specification has been amended in the following manner:
The instant specification on page 3, paragraph 0006, has been amended in the following manner.

Plants, including trees, bushes, flowers, vegetable plants and fruit trees, and so forth, all derive water, nutrients and oxygen through their roots from soil or a substance proximate to their roots to sustain life and growth. The soil or substance is referred to as a plant medium throughout this application. Plants can grow in soil of the earth, and are also grown in controlled environments including greenhouses and vertical farming environments. Technology has enabled a massive variety of food, at a significantly reduced cost and with fewer resources used for production.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As relevant prior art, the examiner cites Culver
(https://alumni.culver.org/document.doc?id=517&chid=63, accessed 17 May 2017, printed October 2013, 20 printed pages) and Raskin et al. (US 2002/0132021 A1).
Culver teaches the following, as of page 16

“My priority is focused on our healthcare company, called Hemotek. We work with 3 products, all of which carry oxygen. We own one of the products, which is a powder that is 66% oxygen. The inventor named it OX-66. We have an arrangement with Baylor University to be our “Lab”. We provide them with powder, seek grants from the Dept. of Defense, and develop formulations for various medical needs from wound care, burn therapy, Traumatic Brain Injury to the development of lungs in premature babies. Baylor also has had some remarkable results treating, in vitro, one of their strains of cancer. We fund the patents. Baylor will own the patents, and we will have exclusive rights to commercial use of the ones we want. We’re just starting, but the Army has approved an 18 month, $0.5M grant to examine OX-66 as a salve, a nasal spray, and an IV formulation focused on Traumatic Brain Injury.

“The two other oxygen products that we are working with are a hyper-oxygenated water, with patent pending. The anecdotal results of this water are remarkable, and Baylor has verified that the water contains 20% Dissolved Oxygen (DO), compared with tap water’s less than 1%. When we add our OX-66 the DO goes to 40%. The last oxygen product is a Russian invented synthetic liquid oxygen carrier, called a Perflouocarbon (PFC). No PFCs are FDA approved in the US. Our PFC has been certified in Mexico as a “blood substitute”, and has been in use for 6 years. Many operations use the PFC instead of whole blood. Fewer infections, less expensive.

The examiner takes the position that OX-66, as described by Culver, is a poly-oxygenated aluminum hydroxide composition comprising a clathrate comprising oxygen gas molecules, (though this is not understood to be chlorine-free). Nevertheless, Culver does not teach a plant and a support for a plant. Culver also does not teach a method of administering the OX-66 composition to a plant.
In prior case 16/152,977, the examiner cited Raskin et al. (US 2002/0132021 A1). Raskin et al. (hereafter referred to as Raskin) is drawn to plant products and plants used to make said products, as of Raskin, title and abstract. Raskin teaches plants known to have anticancer activity, as of Raskin, Table 7 on pages 31-33.
The examiner takes the position that it may have been prima facie obvious for one of ordinary skill in the art to have combined the OX-66 of Culver, which has been taught as possibly having anticancer properties, with the anticancer products of Raskin. However, this combination would not have led to the claimed invention. This is because Raskin is drawn to substances extracted from a plant, not a living plant itself. As such, a combination of Raskin in view of Culver would actually be drawn to administering a plant extract or materials extracted from a plant with the OX-66 of Culver. This differs from the instantly claimed invention at least because the materials extracted from a plant are not the plant itself and do not read on the claimed plant. Additionally, to the extent that there would have been a motivation for the skilled artisan to have used materials extracted from a plant with the OX-66 of Culver, there would have been no motivation for the skilled artisan to have further added a support such as a garden stake. This is because the plant extract of Raskin, being an extract rather than a live plant, would have had no need for a garden stake as it is not growing.
Additionally, neither Raskin nor Culver recognizes that the poly-oxygenated aluminum hydroxide of Culver would have provided free oxygen for sustaining the life and growth of a plant, as required by both claims 1 and 9. As such, this limitation is not inherent in either Raskin or Culver.  The fact that a certain result or characteristic (e.g. that a poly-oxygenated aluminum hydroxide comprising a clathrate containing oxygen gas molecules provides free oxygen for sustaining the life and growth of the plant) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). 
Additionally, MPEP 2112(IV) indicates that inherency must be based on what is necessary in the prior art, and not due to optimization of conditions. See MPEP 2112(IV), first paragraph. It is the examiner’s position that even if, purely en arguendo, the skilled artisan would have been motivated to have made a combination of a poly-oxygenated aluminum hydroxide and a living plant, the making of this combination is optimization of conditions. Inherency cannot be based on what would have occurred from optimization of conditions. As such, the examiner cannot make the case that the combination of the poly-oxygenated aluminum hydroxide of Culver in combination with a living plant would have inherently resulted in a composition useful for sustaining the life and growth of the plant because such a combination would have had to have been made by optimization of conditions, and inherency cannot be based on what would have occurred from optimization of conditions.
As relevant patents with common inventors, the examiner cites US Patents 10,137,147, 10,137,148, 10,137,146, 9,801,906, 9,649,335, 9,682,103, and 9,950,006. The claims of all of these patents recite a polyoxygenated aluminum hydroxide comprising a clathrate having oxygen (O2) gas molecules. However, the claims of these patents do not recite a plant and a support. There would have been no motivation for the skilled artisan to have combined the polyoxygenated aluminum hydroxide of the claims of the above-cited patents with a live plant and a support for said plant such as a garden stake. 
Additionally, even if, purely en arguendo, there were motivation for the skilled artisan to have combined the polyoxygenated aluminum hydroxide of the above-cited patents with a plant and a support, there would have been no evidence that this combination would have inherently sustained the life and growth of the plants.
As such, the claims of the above-cited patents have essentially the same teachings and essentially the same deficiencies as the Culver reference discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 4 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,272,105 and 10,780,110 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612